DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-8 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 13-15 of U.S. Patent No.10,778,469. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application (17/009,587)
US Patent No. 10,778,469
1. A packet processing method in a hybrid access network, implemented by a first network device, the method comprising:

sending data packets in a first sending window to a second network device via a first tunnel between the first network device and the second network device;
Note: Claim 1 of US Patent No. 10,778,469 addresses the above limitation(s) and narrower












based on an acknowledgement response from the second network device, adjusting a size of the first sending window;
Note: Claim 1 of US Patent No. 10,778,469 addresses the above limitation(s) and narrower























in response to the size of the first sending window being greater than or equal to a first threshold, sending subsequent received data packets in a second sending window to the second network device via a second tunnel between the first network device and the second network device.
Note: Claim 1 of US Patent No. 10,778,469 addresses the above limitation(s) and narrower


1. A packet processing method in a hybrid access network, the method comprising:


sending, by a first network device in the hybrid access network, a first data packet in a first sending window to a second network device in the hybrid access network by using a first tunnel established between the first network device and the second network device,

wherein the first data packet comprises a first sub-link number for representing a sequence number of the first data packet in the first tunnel, wherein the first network device comprises a first cache and a second cache, the first cache is configured to store a first sending window, the second cache is configured to store a second sending window;


in response to receiving a first acknowledgement response sent by the second network device, increasing, by the first network device, a size of the first sending window based on a first proportion, wherein the first acknowledgement response comprises a first acknowledgement number, the first acknowledgement number is obtained based on the first sub-link number; in response to not receiving, within a first time, the first acknowledgement response sent by the second network device, decreasing, by the first network device, the size of the first sending window based on a second proportion, wherein the second proportion is greater than the first proportion;

receiving, by the first network device, a second data packet, wherein a next hop through which the second data packet passes to arrive at a destination address is the second network device;




and in response to determining that the size of the first sending window is greater than or equal to a first threshold, storing, by the first network device, the second data packet into the second cache, so that the second data packet enters the second sending window; and sending, by the first network device, the second data packet to the second network device by using a second tunnel established between the first network device and the second network device.
2. The method according to claim 1,










wherein the data packets comprise a first data packet, wherein the first data packet comprises a first sub-link number representing a sequence number of the first data packet in the first tunnel,
Note: Comparing side-by-side it is evident that claim 1 of the 10,778,469 addresses the above limitation(s)




and the adjusting the size of the first sending window comprises:
in response to receiving the acknowledgement response, increasing the size of the first sending window based on a first proportion, wherein the acknowledgement response comprises an acknowledgement number obtained based on the first sub-link number;
Note: Claim 1 of the 10,778,469 addresses the above limitation(s)



and in response to not receiving, within a first time, the acknowledgement response, decreasing the size of the first sending window based on a second proportion, wherein the second proportion is greater than the first proportion.
Note: Claim 1 of the 10,778,469 addresses the above limitation(s)

1. A packet processing method in a hybrid access network, the method comprising:

sending, by a first network device in the hybrid access network, a first data packet in a first sending window to a second network device in the hybrid access network by using a first tunnel established between the first network device and the second network device,

wherein the first data packet comprises a first sub-link number for representing a sequence number of the first data packet in the first tunnel, wherein the first network device comprises a first cache and a second cache, the first cache is configured to store a first sending window, the second cache is configured to store a second sending window;



in response to receiving a first acknowledgement response sent by the second network device, increasing, by the first network device, a size of the first sending window based on a first proportion, wherein the first acknowledgement response comprises a first acknowledgement number, the first acknowledgement number is obtained based on the first sub-link number; 




in response to not receiving, within a first time, the first acknowledgement response sent by the second network device, decreasing, by the first network device, the size of the first sending window based on a second proportion, wherein the second proportion is greater than the first proportion;


receiving, by the first network device, a second data packet, wherein a next hop through which the second data packet passes to arrive at a destination address is the second network device;




and in response to determining that the size of the first sending window is greater than or equal to a first threshold, storing, by the first network device, the second data packet into the second cache, so that the second data packet enters the second sending window; and sending, by the first network device, the second data packet to the second network device by using a second tunnel established between the first network device and the second network device.


































3. The method according to claim 1, further comprising:
receiving a second data packet, wherein a next hop through which the second data packet passes to arrive at a destination address is the second network device;
Note: Claim 1 of US Patent No. 10,778,469 addresses the above limitation(s)


and in response to determining that the size of the first sending window is greater than or equal to a first threshold, sending the second data packet to the second network device using the second tunnel.
Note: Claim 1 of US Patent No. 10,778,469 addresses the above limitation(s) and narrower

1. A packet processing method in a hybrid access network, the method comprising: sending, by a first network device in the hybrid access network, a first data packet in a first sending window to a second network device in the hybrid access network by using a first tunnel established between the first network device and the second network device, wherein the first data packet comprises a first sub-link number for representing a sequence number of the first data packet in the first tunnel, wherein the first network device comprises a first cache and a second cache, the first cache is configured to store a first sending window, the second cache is configured to store a second sending window; in response to receiving a first acknowledgement response sent by the second network device, increasing, by the first network device, a size of the first sending window based on a first proportion, wherein the first acknowledgement response comprises a first acknowledgement number, the first acknowledgement number is obtained based on the first sub-link number; in response to not receiving, within a first time, the first acknowledgement response sent by the second network device, decreasing, by the first network device, the size of the first sending window based on a second proportion, wherein the second proportion is greater than the first proportion;



receiving, by the first network device, a second data packet, wherein a next hop through which the second data packet passes to arrive at a destination address is the second network device;



and in response to determining that the size of the first sending window is greater than or equal to a first threshold, storing, by the first network device, the second data packet into the second cache, so that the second data packet enters the second sending window; and sending, by the first network device, the second data packet to the second network device by using a second tunnel established between the first network device and the second network device.
4. The method according to claim 1, wherein:
a priority of the first tunnel is higher than that of the second tunnel; and
the sending the data packets via the first tunnel comprises:
in response to determining that the size of the first sending window is less than the first threshold, sending the data packets via the first tunnel.
Note: Claim 2 of the US Patent No. 10,778,469 addresses all limitation(s) of claim 4 and narrower.

2. The method according to claim 1, wherein: a priority of the first tunnel is higher than that of the second tunnel; and before sending, by the first network device, a first data packet in the first sending window to the second network device by using the first tunnel, the method further comprises: determining, by the first network device, that the size of the first sending window is less than the first threshold, and storing, by the first network device, the first data packet into the first cache, so that the first data packet enters the first sending window.
5. The method according to claim 2, wherein the acknowledgement response comprises an acknowledgement number field, and the acknowledgement number field comprises the acknowledgement number.
Note: Claim 3 of the US Patent No. 10,778,469 addresses claim 5 of the instant application 17/009,587
3. The method according to claim 1, wherein the first acknowledgement response is a third data packet, the third data packet comprises an acknowledgement number field, and the acknowledgement number field comprises the first acknowledgement number.
6. The method according to claim 1, wherein the acknowledgement response is a first generic routing encapsulation (GRE) control packet.
Note: Claim 4 of US Patent No. 10,778,469 addresses all limitation(s) of claim 6 of instant application 17/009,587 and narrower.
4. The method according to claim 1, wherein the first acknowledgement response is a first generic routing encapsulation (GRE) control packet comprising an acknowledgement packet attribute type-length-value (TLV) field, and the acknowledgement packet attribute TLV field comprises the first acknowledgement number.
7. The method according to claim 1, wherein the second network device comprises a first receiving window, and wherein, before sending the data packets via the first tunnel, the method further comprises: receiving a notification packet sent by the second network device for notifying a size of the first receiving window, wherein the size of the first receiving window is M, and setting the size of the first sending window to L, wherein L<M, and both L and M are greater than 0.
Note: Claim 5 of US Patent No. 10,778,469 addresses all limitation(s) of claim 7 of the instant application 17/009,587
5. The method according to claim 1, wherein: the second network device comprises a third cache, the third cache is configured to store a first receiving window; and before sending, by the first network device, a first data packet in the first sending window to the second network device by using the first tunnel, the method further comprises: receiving, by the first network device, a notification packet sent by the second network device for notifying a size of the first receiving window, and the size of the first receiving window is M, and in response to receiving the notification packet, setting, by the first network device, the size of the first sending window to L, wherein L<M, and both L and M are greater than 0.
8. The method according to claim 7, wherein the notification packet is a second GRE control packet carrying the size of the first receiving window.
Note: Claim 6 of the US Patent No. 10,778,469 addresses all limitation(s) of claim 8 of the instant application 17/009,587
6. The method according to claim 5, wherein the notification packet is a second GRE control packet comprising a window size attribute type-length-value (TLV) field for carrying the size of the first receiving window.
18. A second network device in a hybrid access network, the second network device comprising: a non-volatile storage memory comprising instructions; a processor coupled to the memory, the instructions, when executed by the processor, configure the second network device to:
receive a first data packet that is in a first sending window of a first network device and that is sent by the first network device by using a first tunnel between the first network device and the second network device;
Note: Claim 13 of US Patent No. 10,778,469 addresses the above limitation(s) and narrower









receive a second data packet that is in a second sending window of the first network device and that is sent by the first network device by using a second tunnel between the first network device and the second network device;
Note: Claim 13 of US Patent No. 10,778,469 addresses the above limitation(s) and narrower




store the first data packet and the second data packet into a sorting cache, and sort the first data packet and the second data packet; send a first acknowledgement response to the first network device for instructing the first network device to increase a size of the first sending window; and send a second acknowledgement response to the first network device for instructing the second network device to increase a size of the second sending window.
Note: Claim 13 of US Patent No. 10,778,469 addresses the above limitation(s) and narrower

13. A second network device in a hybrid access network, the second network device comprising: a transceiver, configured to: 




receive a first data packet that is in a first sending window of a first network device and that is sent by the first network device by using a first tunnel, wherein the first data packet comprises a first global number, and the first global number represents a sequence number of the first data packet in a virtual binding tunnel, wherein the virtual binding tunnel is a tunnel bound and connected by the first tunnel and a second tunnel, the first tunnel and the second tunnel are established between the first network device and the second network device;


and receive a second data packet that is in a second sending window of the first network device and that is sent by the first network device by using the second tunnel, wherein the second data packet comprises a second global number, and the second global number represents a sequence number of the second data packet in the virtual binding tunnel;

a processor, configured to:
store the first data packet and the second data packet into a sorting cache, and sort the first data packet and the second data packet based on the first global number and the second global number; wherein the transceiver is further configured to: send a first acknowledgement response to the first network device for notifying the first network device that the second network device has received the first data packet and instruct the first network device to increase a size of the first sending window based on a first proportion; and send a second acknowledgement response to the first network device for notifying the first network device that the second network device has received the second data packet and instruct the second network device to increase a size of the second sending window based on a third proportion.
19. The second network device according to claim 18, wherein: the first data packet further comprises a first sub-link number, the first sub-link number represents a sequence number of the first data packet in the first tunnel; and the first acknowledgement response comprises a first acknowledgement number, the first acknowledgement number is obtained based on the first sub link number.
Note: Claim 14 of US Patent No. 10,778,469 addresses the above limitation(s)
14. The second network device according to claim 13, wherein: the first data packet further comprises a first sub-link number, the first sub-link number represents a sequence number of the first data packet in the first tunnel; and the first acknowledgement response comprises a first acknowledgement number, the first acknowledgement number is obtained based on the first sub link number.
20. The second network device according to claim 18, wherein: the second data packet further comprises a second sub-link number, the second sub- link number represents a sequence number of the second data packet in the second tunnel; and the second acknowledgement response comprises a second acknowledgement number, the second acknowledgement number is obtained based on the second sub link number.
Note: Claim 15 of US Patent No. 10,778,469 addresses the above limitation(s) and narrower
15. The second network device according to claim 13, wherein: the second data packet further comprises a second sub-link number, the second sub-link number represents a sequence number of the second data packet in the second tunnel; and the second acknowledgement response comprises a second acknowledgement number, the second acknowledgement number is obtained based on the second sub link number.



3.	Claims 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No.10,778,469 in view of Thubert (US PG Pub. No. 2018/0115487). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application (17/009,587)
US Patent No. 10,778,469
9. A first network device in a hybrid access network, the first network device comprising:

a non-volatile storage memory comprising instructions; a processor coupled to the memory, the instructions, when executed by the processor, configure the first network device to:
Claim 7 of the US Patent No. 10,778,469 does not disclose said first network device comprising “a non-volatile storage memory comprising instructions; a processor coupled to the memory, the instructions, when executed by the processor” as claimed above.
Thubert, on the other hand, teaches said first network device (see Figure 1, data source 106 or device 200 as shown in figure 2) comprising a non-volatile storage memory (see Figure 2, memory 240) comprising instructions (see Figure 2, memory 240 comprising operating system 242, data structures 245 and multi-homing process 248); a processor coupled to the memory (see Figure 2, processor(s) 220 coupled to said memory 240 via bus 250), the instructions, when executed by the processor (see paragraph [0026], processor(s) 220 adapted to execute the software programs and manipulate the data structures 245).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date if the application to incorporate the combination of processor and memory (as disclosed in Thubert) into the first network device as disclosed in US Patent No. 10,778,469 as a way of executing one or more processes stored in memory (please see paragraph [0027] of Thubert).
 

send data packets in a first sending window to a second network device via a first tunnel between the first network device and the second network device;
Note: Claim 7 of US Patent No. 10,778,469 addresses the above limitation(s) and narrower




based on an acknowledgement response from the second network device, adjust a size of the first sending window;
Note: Claim 7 of US Patent No. 10,778,469 addresses the above limitation(s) and much narrower


















and in response to the size of the first sending window being greater than or equal to a first threshold, send subsequent received data packets in a second sending window to the second network device via a second tunnel between the first network device and the second network device.
Note: Claim 7 of US Patent No. 10,778,469 addresses the above limitation(s) and narrower
7. A first network device in a hybrid access network, the first network device comprising:
a first cache, configured to store a first sending window; a second cache, configured to store a second sending window;
































a transceiver, configured to send a first data packet in the first sending window to a second network device by using a first tunnel established between the first network device and the second network device, wherein the first data packet comprises a first sub-link number for representing a sequence number of the first data packet in the first tunnel; a processor, configured to: 


in response to receiving a first acknowledgement response sent by the second network device, increase a size of the first sending window based on a first proportion, wherein the first acknowledgement response comprises a first acknowledgement number, the first acknowledgement number is obtained based on the first sub-link number; in response to not receiving, within a first time, the first acknowledgement response sent by the second network device, decrease the size of the first sending window based on a second proportion, wherein the second proportion is greater than the first proportion; wherein the transceiver is further configured to receive a second data packet, wherein a next hop through which the second data packet passes to arrive at a destination address is the second network device; wherein the processor is further configured to:



in response to determining that the size of the first sending window is greater than or equal to a first threshold, store the second data packet into the second storage unit, so that the second data packet enters the second sending window; and wherein the transceiver is further configured to send the second data packet to the second network device by using the second tunnel.










10. The first network device according to claim 9, wherein the first data packet comprises a first sub-link number representing a sequence number of the first data packet in the first tunnel,
Note: Claim 7 of the US Patent No. 10,778,469 addresses the above limitation(s)

wherein the adjusting the size of the first sending window comprises:
in response to receiving the acknowledgement response, increasing the size of the first sending window based on a first proportion, wherein the acknowledgement response comprises an acknowledgement number obtained based on the first sub-link number;
Note: Claim 7 of the US Patent No. 10,778,469 addresses the above limitation(s)

and in response to not receiving, within a first time, the acknowledgement response, decreasing the size of the first sending window based on a second proportion, wherein the second proportion is greater than the first proportion.
Note: Claim 7 of the US Patent No. 10,778,469 addresses the above limitation(s)
7. A first network device in a hybrid access network, the first network device comprising: a first cache, configured to store a first sending window; a second cache, configured to store a second sending window; a transceiver, configured to send a first data packet in the first sending window to a second network device by using a first tunnel established between the first network device and the second network device,
wherein the first data packet comprises a first sub-link number for representing a sequence number of the first data packet in the first tunnel;



a processor, configured to: in response to receiving a first acknowledgement response sent by the second network device, increase a size of the first sending window based on a first proportion, wherein the first acknowledgement response comprises a first acknowledgement number, the first acknowledgement number is obtained based on the first sub-link number;



in response to not receiving, within a first time, the first acknowledgement response sent by the second network device, decrease the size of the first sending window based on a second proportion, wherein the second proportion is greater than the first proportion; wherein the transceiver is further configured to receive a second data packet, wherein a next hop through which the second data packet passes to arrive at a destination address is the second network device; wherein the processor is further configured to: in response to determining that the size of the first sending window is greater than or equal to a first threshold, store the second data packet into the second storage unit, so that the second data packet enters the second sending window; and wherein the transceiver is further configured to send the second data packet to the second network device by using the second tunnel.
11. The first network device according to claim 9, wherein the instructions, when executed by the processor, further configure the first network device to:

























receive a second data packet, wherein a next hop through which the second data packet passes to arrive at a destination address is the second network device;
Note: Claim 7 of the US Patent No. 10,778,469 addresses the above limitation(s)


and in response to determining that the size of the first sending window is greater than or equal to a first threshold, send the second data packet to the second network device via the second tunnel.
Note: Claim 7 of the US Patent No. 10,778,469 addresses the above limitation(s) and narrower
7. A first network device in a hybrid access network, the first network device comprising: a first cache, configured to store a first sending window; a second cache, configured to store a second sending window; a transceiver, configured to send a first data packet in the first sending window to a second network device by using a first tunnel established between the first network device and the second network device, wherein the first data packet comprises a first sub-link number for representing a sequence number of the first data packet in the first tunnel; a processor, configured to: in response to receiving a first acknowledgement response sent by the second network device, increase a size of the first sending window based on a first proportion, wherein the first acknowledgement response comprises a first acknowledgement number, the first acknowledgement number is obtained based on the first sub-link number; in response to not receiving, within a first time, the first acknowledgement response sent by the second network device, decrease the size of the first sending window based on a second proportion, wherein the second proportion is greater than the first proportion;

wherein the transceiver is further configured to receive a second data packet, wherein a next hop through which the second data packet passes to arrive at a destination address is the second network device; 



wherein the processor is further configured to: in response to determining that the size of the first sending window is greater than or equal to a first threshold, store the second data packet into the second storage unit, so that the second data packet enters the second sending window; and wherein the transceiver is further configured to send the second data packet to the second network device by using the second tunnel.
12. The first network device according to claim 9, wherein:
a priority of the first tunnel is higher than that of the second tunnel;

and the instructions, when executed by the processor, further configure the first network device to: in response to determining that the size of the first sending window is less than the first threshold, send the data packets via the first tunnel.
Note: Claim 8 of the US Patent No. 10,778,469 addresses the above limitation(s) and narrower
8. The first network device according to claim 7, wherein:
a priority of the first tunnel is higher than that of the second tunnel;

and the processor is further configured to: before the transceiver sends the first data packet in the first sending window to the second network device by using the first tunnel, determine that the size of the first sending window is less than the first threshold, and store the first data packet into the first cache, so that the first data packet enters the first sending window.
13. The first network device according to claim 10, wherein the acknowledgement response comprises an acknowledgement number field, and the acknowledgement number field comprises the first acknowledgement number.
Note: Claim 9 of the US Patent 
9. The first network device according to claim 7, wherein the first acknowledgement response is a third data packet comprising an acknowledgement number field, and the acknowledgement number field comprises the first acknowledgement number.
14. The first network device according to claim 9, wherein the acknowledgement response is a first generic routing encapsulation (GRE) control packet.
Note: Claim 10 of US Patent No. 10,778,469 addresses the above limitation(s)
10. The first network device according to claim 7, wherein the first acknowledgement response is a first generic routing encapsulation (GRE) control packet comprising an acknowledgement packet attribute type-length-value (TLV) field, and the acknowledgement packet attribute TLV field comprises the first acknowledgement number.
15. The first network device according to claim 10, wherein the acknowledgement response comprising an acknowledgement packet attribute type-length-value (TLV) field, and the acknowledgement packet attribute TLV field comprises the acknowledgement number.
Note: Claim 10 of US Patent No. 10,778,469 addresses the above limitation(s)
10. The first network device according to claim 7, wherein the first acknowledgement response is a first generic routing encapsulation (GRE) control packet comprising an acknowledgement packet attribute type-length-value (TLV) field, and the acknowledgement packet attribute TLV field comprises the first acknowledgement number.
16. The first network device according to claim 9, wherein:
the second network device comprises a first receiving window; and the instructions, when executed by the processor, further configure the first network device to: before sending the data packets using the first tunnel, receive a notification packet sent by the second network device for notifying a size of the first receiving window, wherein the size of the first receiving window is M; and set the size of the first sending window to L, wherein L<M, and both L and M are greater than 0.
Note: Claim 11 of US Patent No. 10,778,469 addresses the above limitation(s)
11. The first network device according to claim 7, wherein:
the second network device comprises a third cache, the third cache is configured to store a first receiving window; the transceiver is further configured to: before the sending unit sends the first data packet in the first sending window to the second network device by using the first tunnel, receive a notification packet sent by the second network device for notifying a size of the first receiving window, and the size of the first receiving window is M; and the processor is further configured to: in response to receiving, by the receiving unit, the notification packet, set the size of the first sending window to L, wherein L<M, and both L and M are greater than 0.
17. The first network device according to claim 16, wherein the notification packet is a second generic routing encapsulation (GRE) control packet comprising the size of the first receiving window.
Note: Claim 12 of US Patent No. 10,778,469 addresses the above limitation(s)
12. The first network device according to claim 11, wherein the notification packet is a second generic routing encapsulation (GRE) control packet comprising a window size attribute type-length-value (TLV) field, and the window size attribute TLV field comprises the size of the first receiving window.




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baron (US PG Pub. No. 2009/0034416) in view of Black (US Patent No. 8,340,099) and further in view of Surek (US PG Pub. No. 2016/0044392).
As per claim 1:
Baron teaches a packet processing method (see paragraph [0030], disclose a method of transmitting data packets in a tunnel interconnecting two sub-networks in order to form a total communications network) in a hybrid access network (Note: This limitation is recited in the preamble and thus not given patentable weight), implemented by a first network device (see paragraph [0030], said tunnel being implemented between two tunnel endpoints and thus said first network device and second network device respectively), the method comprising:
sending data packets in a first sending window to a second network device via a first tunnel between the first network device and the second network device (see paragraphs [0058], [0180], discloses a transmission window which represents the maximum quantity of data that can be transmitted on a channel (of a tunnel) by a tunnel endpoint. Note: Figure 1a shows a tunnel 100 setup between “Tunnel End-Point 101 and “Tunnel End-Point 102” via LAN 103, Internet 107 and LAN 104. Once the tunnel is setup, a transmitting tunnel endpoint can send data to a receiving endpoint via the tunnel, please see paragraph(s) [0077]-[0079]).
Baron does not teach based on an acknowledgement response from the second network device, adjusting a size of the first sending window.
Black teaches based on an acknowledgement response from the second network device, adjusting a size of the first sending window (see Col 11, lines 35-40, discloses a new window size is communicated 508 to the sender node starting with the acknowledgement to last segment in the previous window. The sender upon receipt of the acknowledgement from the receiver acts on the new window size, please see Col 11, lines 60-65).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the advertisement of new window (as disclosed in Black) into Baron as a way of enabling the receiver to accurately monitor the RTT again (please see Col 11, lines 60-65 of Black). Therefore, implementing the new window helps to control the background transfer on a per-segment basis (please see Col 12, lines 20-28 of Black).
The combination of Baron and Black does not teach in response to the size of the first sending window being greater than or equal to a first threshold, sending subsequent received data packets in a second sending window to the second network device via a second tunnel between the first network device and the second network device.
Surek teaches in response to the size of the first sending window being greater than or equal to a first threshold (see Figure 40, paragraph [0069], discloses node 352 (construed a said first network node) detects an increase in demand (i.e. 3 new time slots (TSs) for 1.8 G of packet demand)). It is determined whether the current path (i.e. path SNC 360 supporting 2TS) supports the 3 new TSs. If not then a new path SNC 370 is created using the make before break (MBB) technique with 3TSs to support the 1.8 G of packet demand), sending subsequent received data packets in a second sending window to the second network device via a second tunnel between the first network device and the second network device (see Figure 41, paragraph [0069], finally, via LAG switching, the Ethernet flows are switched, from the path SNC 360 to path SNC 370. Note: The SNCs/label switched paths (LSPs) used to provide transport between end packet switched sites are ODUFlex pipes supporting different data rates, please see paragraphs [0066], [0071], [0072]. Also, the first sending window in this case is associated with the initial path SNC 360, i.e. 2TS while the second sending window is associated with the path SNC 370, i.e. 3TS).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the creation of new connection supporting the new packet demand and the make before break method (as disclosed in Surek) into both Baron and Black as a way of allowing a simpler hitless resizing solution, thereby allowing the network operator to use less transport bandwidth for the same services (please see paragraph [0025] of Surek).
As per claim 9:
Baron teaches a first network device in a hybrid access network (see Figure 9, communications apparatus 1000), the first network device comprising:
a non-volatile storage memory comprising instructions (see Figure 9, paragraph [0241], ROM 1003 comprising of instructions);
a processor coupled to the memory (see Figure 9, CUP 1001 coupled to ROM 1003 via bus), the instructions, when executed by the processor (see paragraph [0241], CPU 1001 executing instructions stored in ROM 1003), configure the first network device to:
send data packets in a first sending window to a second network device via a first tunnel between the first network device and the second network device (see paragraphs [0058], [0180], discloses a transmission window which represents the maximum quantity of data that can be transmitted on a channel (of a tunnel) by a tunnel endpoint. Note: Figure 1a shows a tunnel 100 setup between “Tunnel End-Point 101 and “Tunnel End-Point 102” via LAN 103, Internet 107 and LAN 104. Once the tunnel is setup, a transmitting tunnel endpoint can send data to a receiving endpoint via the tunnel, please see paragraph(s) [0077]-[0079]).
Baron does not teach based on an acknowledgement response from the second network device, adjust a size of the first sending window.
Black teaches based on an acknowledgement response from the second network device, adjust a size of the first sending window (see Col 11, lines 35-40, discloses a new window size is communicated 508 to the sender node starting with the acknowledgement to last segment in the previous window. The sender upon receipt of the acknowledgement from the receiver acts on the new window size, please see Col 11, lines 60-65).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the advertisement of new window (as disclosed in Black) into Baron as a way of enabling the receiver to accurately monitor the RTT again (please see Col 11, lines 60-65 of Black). Therefore, implementing the new window helps to control the background transfer on a per-segment basis (please see Col 12, lines 20-28 of Black).
The combination of Baron and Black does not teach and in response to the size of the first sending window being greater than or equal to a first threshold, send subsequent received data packets in a second sending window to the second network device via a second tunnel between the first network device and the second network device.
Surek teaches and in response to the size of the first sending window being greater than or equal to a first threshold (see Figure 40, paragraph [0069], discloses node 352 (construed a said first network node) detects an increase in demand (i.e. 3 new time slots (TSs) for 1.8 G of packet demand)). It is determined whether the current path (i.e. path SNC 360 supporting 2TS) supports the 3 new TSs. If not then a new path SNC 370 is created using the make before break (MBB) technique with 3TSs to support the 1.8 G of packet demand), send subsequent received data packets in a second sending window to the second network device via a second tunnel between the first network device and the second network device (see Figure 41, paragraph [0069], finally, via LAG switching, the Ethernet flows are switched, from the path SNC 360 to path SNC 370. Note: The SNCs/label switched paths (LSPs) used to provide transport between end packet switched sites are ODUFlex pipes supporting different data rates, please see paragraphs [0066], [0071], [0072]. Also, the first sending window in this case is associated with the initial path SNC 360, i.e. 2TS while the second sending window is associated with the path SNC 370, i.e. 3TS).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the creation of new connection supporting the new packet demand and the make before break method (as disclosed in Surek) into both Baron and Black as a way of allowing a simpler hitless resizing solution, thereby allowing the network operator to use less transport bandwidth for the same services (please see paragraph [0025] of Surek).
6.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Black and further in view of Surek and Kojima (US PG Pub. No. 2015/0131449).
	As per claim 6:
	Baron in view of Black and further in view of Surek teaches the method according to claim 1 with the exception of:
wherein the acknowledgement response is a first generic routing encapsulation (GRE) control packet.
Kojima teaches wherein the acknowledgement response is a first generic routing encapsulation (GRE) control packet (see paragraph [0073], discloses the ACK packet is encapsulated by addition of the GRE header H3-1).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the encapsulation of ACK packets (as disclosed in Kojima) into Baron, Black and Surek as a way of using the GRE header as a link aggregation flag (please see paragraph [0073] of Kojima). 
Claim 14 is rejected in the same scope as claim 6.
7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thubert (US PG Pub. No. 2018/0115487) in view of Toma (US PG Pub. No. 2016/0080755) and further in view of Kwak (US PG Pub. No. 2016/0345207).
As per claim 18:
Thubert teaches a second network device in a hybrid access network (see Figure 1, client 102 in a network 100 comprising one or more computer networks 104a, 104b), the second network device, comprising:
a non-volatile storage memory comprising instructions (see Figure 2, paragraph [0024], client device 102 comprise of memory 240. Said memory 240 comprise of a plurality of storage locations that are addressable by the processor 220 as well as software programs executable by the processor 220, please see paragraph [0026]);
a processor coupled to the memory (see Figure 2, processor(s) 220 coupled to memory 240 via bus 250), the instructions, when executed by the processor (as explained earlier in paragraph [0026], said memory 240 comprise of a plurality of storage locations that are addressable by the processor 220 as well as software programs executable by the processor 220), configure the second network device to:
receive a first data packet that is in a first sending window of a first network device and that is sent by the first network device by using a first tunnel between the first network device and the second network device (see Figure 1, data source 106 sending data packets 108a to client 102 via network 140a. Furthermore, one or more tunnels may be established between said data source and the client, please see figure 3 and paragraph [0029] for example. Figure 3 shows tunnel 1 321 and tunnel 2 322 (i.e. first and second tunnels respectively) established between data source 106 and client 102 via ISP 1 331 and ISP 2 332. A media stream travels through both tunnels and is directed to the home network via ISP1 and ISP 2, please see paragraph [0029] and Figure 3. Paragraph [0052] discloses the latency (i.e. transmission delay) of the data stream portions through the tunnels is determined and communicated to the sender. Thus it is evident that each tunnel is associated with a sending window);
receive a second data packet that is in a second sending window of the first network device and that is sent by the first network device by using a second tunnel between the first network device and the second network device (see Figure 1, data source 106 sending data packets 108b to client 102 via network 140b. Furthermore, one or more tunnels may be established between said data source and the client, please see figure 3 and paragraph [0029] for example. Figure 3 shows tunnel 1 321 and tunnel 2 322 (i.e. first and second tunnels respectively) established between data source 106 and client 102 via ISP 1 331 and ISP 2 332. A media stream travels through both tunnels and is directed to the home network via ISP1 and ISP 2, please see paragraph [0029] and Figure 3. Paragraph [0052] discloses the latency (i.e. transmission delay) of the data stream portions through the tunnels is determined and communicated to the sender. Thus, it is evident that each tunnel is associated with a sending window).
Thubert does not clearly teach store the first data packet and the second data packet into a sorting cache, and sort the first data packet and the second data packet.
Toma teaches store the first data packet and the second data packet into a sorting cache, and sort the first data packet and the second data packet (see paragraph [0090], discloses the receiver receives a plurality of encoded streams having been transmitted using a plurality of respective transmission channels. A buffer 120 stores the plurality of packets of the plurality of encoded streams received by the receiver. A re-arranger 150 re-arranges the plurality of packets in the buffer, in decoding order).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the storing and re-arranging of received packets (as disclosed in Toma) into Thubert as a way of enabling the receiver to appropriately decode the packets (please see paragraph [0091] of Toma). Therefore, by decoding the packets in order, the occurrence of buffer overflow or underflow is suppressed (please see paragraph [0091] of Toma).
The combination of Thubert and Toma does not clearly teach send a first acknowledgement response to the first network device for instructing the first network device to increase a size of the first sending window;
and send a second acknowledgement response to the first network device for instructing the second network device to increase a size of the second sending window.
Kwak teaches send a first acknowledgement response to the first network device for instructing the first network device to increase a size of the first sending window (see paragraph [0055], discloses the transmitter may increase the window size twice by twice before the window exceeds a threshold value. In other words, for each ACK received for each transmitted packet, the transmitter may increase the window size twice to transmit two packets to the base station. In this case, the first transmit window is equivalent to two packets);
and send a second acknowledgement response to the first network device for instructing the second network device to increase a size of the second sending window (see paragraph [0055], discloses the further ACK received means the transmitter can again increase the window size twice to transmit four packets. In this case, the second transmit window is equivale to four packets).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the increase of the window size for each acknowledgement received (as disclosed in Kwak) into both Thubert and Toma as a way of enabling the transmitter to set the window size in advance (please see paragraph [0054] of Kwak). Therefore, setting the window size based on the ACK received enables the transmitter end to manage its buffer (please see paragraph [0007] of Kwak).

8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thubert in view of Toma and further in view of Kwak and Pole (US PG Pub. No. 2017/0126845).
As per claim 19:
Thubert in view of Toma and further in view of Kwak teaches the second network device according to claim 18 with the exception of:
wherein:
the first data packet further comprises a first sub-link number, the first sub-link number represents a sequence number of the first data packet in the first tunnel;
and the first acknowledgement response comprises a first acknowledgement number, the first acknowledgement number is obtained based on the first sub link number.
Pole teaches wherein:
the first data packet further comprises a first sub-link number, the first sub-link number represents a sequence number of the first data packet in the first tunnel (see Figure 5, paragraph [0127] each custom packet 90 comprise of sequence field 106 which represents the sequence number of the custom packet 90 that is used to ensure that the original source packets are rebuilt at the tunnel exit in order. Furthermore, the custom packets are compressed and communicated through the tunnel 19, please see paragraph [0074]);
and the first acknowledgement response comprises a first acknowledgement number, the first acknowledgement number is obtained based on the first sub link number (see paragraph [0133], discloses the custom packet 124a includes an ACK number 1 which acknowledges to the VPN server side 122 that a customer packet sequence number 1 has previously been received at the client side 120 from the VPN server side 122).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the assignment of sequence numbers to custom packets (as disclosed in Pole) into Thubert, Toma and Kwak as a way of indicating to the transmitting side of the tunnel which previous custom packets have been received at a second opposite side of the tunnel 19 (please see paragraph [0133] of Pole).

Allowable Subject Matter
9.	Claims 2, 3, 4, 5, 7, 8, 10, 11, 12, 13, 15, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that the obvious-type double patenting issue(s) is/are addressed (as explained above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/            Examiner, Art Unit 2474           

/MICHAEL THIER/            Supervisory Patent Examiner, Art Unit 2474